DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/request for Reconsideration after a Non-Final Rejection filed on 2 June 2022.
Claims 1 – 3 and 6 – 9 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a circumferential clearance” [between the anvil and the tightened member] – claim 2, line 2.  Please note, figures 3, 4 show a circumferential clearance between the first hammer and the second hammer; however, the drawings do not show a circumferential clearance between the anvil and the tightened member.
“a tightened member” – claim 2, line 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    361
    768
    media_image1.png
    Greyscale
Claims 1 – 6 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andel (US 2010/0000749 A1).

Regarding claim 1, Andel discloses an impact rotary tool comprising: 
a driver ([0032], ll. 1 – 5; “a drive motor”); 
a spindle (10, fig. 1) rotated by the driver ([0032], ll. 1 – 5; “a drive motor”); 
an anvil (36, fig. 2) disposed in front of the spindle (10) in a rotation axis direction (26, fig. 1); 
a first hammer (20, fig. 1) structured to apply a rotation force to the anvil (36) in a circumferential direction about a rotation axis of the spindle (10) ([0039], ll. 1 – 4); and 
a second hammer (22, fig. 1) structured to apply, to the first hammer (20) having applied the rotation force to the anvil (82), a rotation force in the circumferential direction (axis of 26, fig. 1) ([0033] describes the impact cheeks 24 of the control part 20 engaging the grooves 28 of the rotating mass 22 such that the control part 20 can move in the axial direction within the rotating mass 22.  Since the control part 20 moves in the axial direction within the rotating mass 22 via the impact cheeks 24/grooves 28, then a circumferential clearance or tolerance must exist between the control part 20 and the rotating mass 22 so that the control part 20 and the rotating mass 22 can move relative to each other.  For clarification purposes, the examiner illustrates the circumferential clearance or tolerance between the control part 20 and the rotating mass 22 in the examiner’s drawing of the front view of the control part 20 and the rotating mass 22.  Please note, the circumferential clearance or tolerance between the control part 20 and the rotating mass 22 would likewise include a circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22.  [0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 and [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as the rotating mass 22 travels across the circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22, the rotating mass 22 would impact the control part 20 in the same direction as control part 20 impacted anvil 36); wherein, the first hammer (20) is rotatable around a rotation axis (rotation axis of 26, fig. 1) of the spindle (10) ([0032], ll. 12 – 15 describes control part 20 rotates about the rotation axis of 26 as shown in fig. 1) and is movable in the rotation axis direction (26) ([0032], ll. 12 – 15 describes control part 20 moving in axial direction 26 as shown in fig. 1), and the first hammer (20) is connected to the second hammer (22) by a connection structure (The connection or engagement structure of the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) having a circumferential clearance (The circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22),  the second hammer (20) has an internal space (The interior or internal space of rotating mass 22, best shown in fig. 4) for accommodating the first hammer (20), and the connection structure (The connection or engagement structure of the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is a structure in which a convex portion 

Regarding claim 2, Andel discloses after the first hammer (20) has an impact on the anvil (36) to reduce a circumferential clearance between the anvil and a tightened member (The examiner interprets the limitation, “to reduce a circumferential clearance between the anvil and a tightened member”, as a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the invention of Andel impacts anvil 36 via first hammer 20 to tighten a tightened member or bolt in the same way as applicant’s invention, the invention of Andel would likewise be capable of reducing a circumferential clearance between the anvil and a tightened member in the same way as applicant’s invention), the second hammer (22) has an impact on the first hammer (20) (See reasoning in claim 1).

Regarding claim 3, Andel discloses the second hammer (22) has an impact on the first hammer (20) in contact with the anvil (36) (See reasoning of claim 1).

Regarding claim 6, Andel discloses the circumferential clearance (The circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is set so that the second hammer (22) has an impact on the first hammer (20) after a predetermined time elapses from when the first hammer has an impact on the anvil ([0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 wherein [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as the rotating mass 22 travels across the circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22, the rotating mass 22 would impact the control part 20 in the same direction as control part 20 impacted anvil 36).

Regarding claim 8, Andel discloses the second hammer (22) has an impact on the first hammer (20) in contact with the anvil (36) (See reasoning of claim 1).

Regarding claim 9, Andel discloses the circumferential clearance (The circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22 best shown in box A of the examiner’s drawing of the front view of the control part 20 and the rotating mass 22) is set so that the second hammer (22) has an impact on the first hammer (20) after a predetermined time elapses from when the first hammer has an impact on the anvil ([0032] describes the control part 20 can move, relative to the drive shaft 10, both an axial and a rotational, oscillating motion due to the grooves 14 and the ball guides 18 wherein [0039] describes the control part 20 transmits rotation to the rotating mass 22 wherein one having ordinary skill the art would recognize from fig. 4 that the control part 20 transmits rotation to the rotating mass 22 via the impact cheeks 24 of the control part 20 within the grooves 28 of the rotating mass 22.  Thus, when the control part 20 rotates, impact cheeks 24 of the control part 20 would press against a side of the grooves 28 of rotating mass 22 to transmit rotation to rotating mass 22.  When the impact cheeks 24 of the control part 20 impacts impact cheeks 34 of the anvil 36, the impact cheeks 24 of the control part 20 would be temporarily stopped wherein the rotating mass 22 on axial bearing 32 would continue to rotate due to inertia.  After a predetermined time corresponding to the travel time of rotating mass 22 as the rotating mass 22 travels across the circumferential clearance or tolerance between the impact cheeks 24 of the control part 20 and the grooves 28 of the rotating mass 22, the rotating mass 22 would impact the control part 20 in the same direction as control part 20 impacted anvil 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (US 2010/0000749 A1), in view of Hirabayashi et al. (US 9,205,547 B2), hereinafter Hirabayashi.

Regarding claim 7, Andel discloses the invention as recited in claim 1.
Andel does not explicitly disclose a torque sensor structured to detect a torque of the anvil or the first hammer.
However, Hirabayashi teaches a torque sensor (Col. 11, ll. 42 – 46; “torque sensor) structured to detect a torque of the anvil or the first hammer (Col. 11, ll. 42 – 46 describes the torque sensor detects the torque of the anvil 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact rotary tool, as disclosed by Andel, with a torque sensor structured to detect a torque of the anvil or the first hammer, as taught by Hirabayashi, with the motivation to deactivate or brake the driver such that torque transmission from the spindle to the anvil is blocked when the torque value detected by the torque sensor reaches a set torque value set by the operator (Col. 11, ll. 42 – 46).

Response to Arguments
Applicant's arguments, filed 2 June 2022, with respect to the objection to the drawings have been fully considered but they are not persuasive.
Applicant argues:
Applicant notes that, as outlined in MPEP 608.02, the statutory requirement for showing the claimed subject matter only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. § 113, See also 37 CFR §1.81(a), which states "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented..."). Emphasis added. 

In the present disclosure, paragraph [0007] discloses as follows: "However, there is a circumferential clearance (play) between the anvil and a tip tool and between the tip tool and a tightened member. For this reason, when the hammer has an impact on the anvil and the torque sensor detects the strain amount, the tip tool has not yet applied the tightening torque to the tightened member. After the impact by the hammer, the anvil rotates the tip tool to close the circumferential clearance, and then the tightening torque is applied to the tightened member." 

Thus, one of ordinary skill in the art would readily understand what a circumferential clearance (e.g., "play") between the anvil and a tightened member means and what the tightened member is, without help of the drawings. As such, Applicant respectfully request that the objection to the drawings be withdrawn.

In response to applicant' s arguments that the claim element(s), the circumferential clearance and the tighten member, are not required to be shown in the drawings explicitly, applicant is incorrect in his assertion and cherry-picks the citations in the MPEP that favors his assertion without considering all of the relevant citations in the MPEP as a whole.  The three pertinent citations in this matter are as follows:

35 U.S.C. §113

The applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented…

37 CFR §1.81(a)

The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented…

37 CFR §1.83(a)

The drawing in a non-provisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).

In applicant's argument, applicant cites 35 U.S.C. §113 and 37 CFR §1.81(a) which states, “the applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented…”, and alleges that the claim features, specifically the circumferential clearance and the tightening member, are not required to be shown in the drawings explicitly because one having ordinary level of skill in the art would understand these features without their explicit showing in the drawings. However, Applicant ignores 37 CFR §1.83(a) which states, “the drawing in a non-provisional application must show every feature of the invention specified in the claims” (emphasis added). These citations, 35 U.S.C. §113, 37 CFR §1.81(a), and 37 CFR §1.83(a), are not read in the alternative but must be read as a whole. 
35 USC §112(b) states, “the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention”, wherein the USPTO defines an invention as “any art or process, machine, manufacture, design, or composition of matter, or any new improvement thereof, or any variety of plant, which may be patentable under the patent laws of the United States.”  Furthermore, 35 USC §101 states “whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.” When the instant application is read considering 35 USC §112(b) and 35 USC §101, applicant’s claims represent an invention, specifically a machine, which is allegedly new, or in other words, novel and non-obvious in respect to the prior art.  If the claims represent a machine novel and non-obvious to the prior art, then one of ordinary skill in the art would not know how the claim features of the machine are structurally related to each other and thus each claim feature must be shown in the drawings because how the claim features of the machine are structurally related to each other is necessary for the understanding of the invention sought to be patented as described in 35 U.S.C. §113 and 37 CFR §1.81(a).  In this way, 35 U.S.C. §113 and 37 CFR §1.81(a) underpins the requirement of 37 CFR §1.83(a) and reconciles the citations of 35 U.S.C. §113 and 37 CFR §1.81(a) with the citation of 37 CFR §1.83(a).  Please note, relevant case law supports this reasoning in that “[a]ny structural detail that is of sufficient importance to be described should be shown in the drawing.” (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911). 
Therefore, when considering all the relevant citations in the MPEP and relevant case law, applicant's arguments that the claim elements , the circumferential clearance and the tightening member, are not required to be shown in the drawings explicitly are unpersuasive and the objection to drawings are maintained.

Applicant’s amendments, filed 2 June 2022, with respect to the rejection of claims 1 – 9 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 9 under 35 USC §112(b) has been withdrawn. 

Applicant's arguments, filed 2 June 2022, with respect to the rejection of claims 1 – 6 and 8 – 9 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues:
Andel fails to disclose that the connection structure is a structure in which a convex portion or a concave portion provided on an outer circumferential surface of the first hammer movably disposed in a concave portion or a convex portion provided on an inner circumferential surface of the second hammer with the circumferential clearance, when viewed from the axial direction.
 
In the rejection of original claims 4 and 5, the Office Action provided the following figure and asserted that there is a circumferential clearance between the convex portion 24 5Application No. 17/054,436Docket No.: 065933-0796provided on the outer circumferential surface of the alleged first hammer 20 and the concave portion 28 provided on the inner circumferential surface of the alleged second hammer 22. However, this figure is merely a speculation by the Examiner. 

In response to Applicant’s argument that Andel fails to disclose the limitation, “the circumferential clearance”, the examiner maintains the tolerance/fit or circumferential clearance between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel is inherent to the structure due to how the convex portion of impact cheeks 24 and concave portion of grooves 28 interact.   
"To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). 
It is old and well known in engineering practices that tolerances/fits are generally used as part of geometric dimensioning and tolerancing when a part or assembly is designed. In engineering terms, the "tolerance/fit" is the clearance between two mating parts, and the size of this clearance determines whether the parts can, at one end of the spectrum, move or rotate independently from each other or, at the other end, are temporarily or permanently joined.  In the instant case, impact cheeks 24 and grooves 28 would have a sliding fit so that the two parts could move independently of each other.  In fact, without the tolerance/fit or circumferential clearance between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel, the impact tool of Andel would not function.  For example, Andel discloses the convex portion of impact cheeks 24 slide within the concave portion of grooves 28 ([0033], ll. 7 – 11, “the rotating mass 22 comprises grooves 28, in which the impact cheeks 24 engage, and in which the latter are movable in the axial direction”).  When the impact tool of Andel is operated, the convex portion of impact cheeks 24 slides against the concave portion of grooves 28 at a high running rate wherein the resulting friction between the two parts would cause the two parts to thermally expand. Without the tolerance/fit or circumferential clearance between the convex portion of impact cheeks 24 and the concave portion of grooves 28, the sides of the impact cheek 24 would interfere with the sides of grooves 28 resulting in a stoppage of the impact tool. Thus, the tolerance/fit or circumferential clearance must be present between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel in order for the impact tool of Andel to function.  Moreover, one having ordinary skill in the art would recognize that for a sliding fit the clearance must be large enough so that the sides of the impact cheeks 24 do not interfere with the sides of the grooves else a stoppage will occur. In fact, one having ordinary skill in the art would know this because the American National Standards Institute (ANSI) provides a fit table (shown below) to ensure tolerances/fits are 
    PNG
    media_image2.png
    624
    836
    media_image2.png
    Greyscale
standardized and used in manufacturing.

	Therefore, the tolerance/fit or circumferential clearance between the convex portion of impact cheeks 24 and concave portion of grooves 28 in Andel is inherent to the structure due to how the convex portion of impact cheeks 24 and concave portion of grooves 28 interact.
	
Applicant further argues:
Paragraph [0033] of Andel discloses as follows: 
"The control part 20 is in this case movably guided in the rotating mass 22 in the axial direction, but coupled to the rotating mass 22 in a rotationally fixed manner. For this purpose, the rotating mass 22 comprises grooves 28, in which the impact cheeks 24 engage, and in which the latter are movable in the axial direction and via which the rotary transmission is effected" (emphasis added). In fact, FIG. 4 of Andel discloses the impact cheeks 24 is in contact with the inner wall of the rotating mass 22 (groove 28) without any gap. Accordingly, contrary to the Examiner's understanding, Andel fails to disclose the aforementioned features of claim 1. 

In response to Applicant’s argument that Andel discloses that the impact cheeks 24 is in contact with the inner wall of the rotating mass 22 (groove 28) without any gap, the examiner agrees.  However, Andel does not suggest there is no tolerance/fit or circumferential clearance.  Please note Applicant drawings (fig. 3) shows main hammer 20 engaging sub-hammer 22 but there is still a circumferential clearance 21d.  Instead, Andel is describing that “the rotating mass 22 comprises grooves 28, in which the impact cheeks 24 engage …  via which the rotary transmission is effected.”  That is, the impact cheeks 24 engage grooves 28 to rotate rotating mass 22 in the same way applicant’s main hammer 20 engages sub-hammer 21 to rotate sub-hammer 21. Thus, engagement does not mean there is no circumferential clearance.

[AltContent: oval][AltContent: arrow][AltContent: textbox (Main hammer 20 engages sub-hammer 22 but there is still a circumferential clearance 21d)]
    PNG
    media_image3.png
    475
    521
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silvern (US 4,313,505) discloses the impact rotary tool with the first hammer 32, 116, 116’ and the second hammer 128 with the circumferential clearance between the first hammer and the second hammer as shown in fig. 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                             18 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731